PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,599,571
Issue Date: March 21, 2017
Application No. 14/246,722
Filing or 371(c) Date: April 7, 2014
Attorney Docket No. ULCR 0107 PUS3 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed January 11, 2021.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

The excess $500.00 surcharge submitted with the instant request will be credited to petitioner’s deposit account as authorized.  The fee deficiency only applies to fees previously paid in the erroneous entity rate.

Inquiries related to this communication should be directed to LaShawn Marks at (571) 272-7141. 


/LIANA S WALSH/Lead Paralegal Specialist, OPET